Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/08/21 and Request for Continued Examination filed 08/09/2021.
Claims 1, 3, 5-7, 10-11, 16-18, 20-22 and 25-27 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wenyuan et al. CN101441580A (hereafter Wenyuan), citations to .

With regard to claim 1, Wenyuan teaches a method for executing a task in a cluster of a computer system, comprising (a distributed and parallel computing task allocation method for a computing platform, a distributed computing platform including PCP, online scheduling server, the scheduling server offline, online and offline computing node compute nodes in at least page 4, ¶ 1):
obtaining a task (pcp receives computing tasks online and offline computing tasks, and to develop computational tasks online and offline task allocation summary table of total allocation table in at least page 4, ¶ 2 );
determining, according to an attribute of the task whether the task corresponds to a cluster-resource collection for providing a cluster resource for executing the task online or to a cluster-resource collection for providing a cluster resource for executing the task offline, wherein the cluster-resource collection for providing the cluster-resource for executing the task online is pre-grouped to execute a received task online only (the online computing node only performs online computation in at least abstract) and the cluster-resource collection for providing the cluster resource for executing the task offline is pre-grouped to execute a received task offline (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the total , wherein the attribute is online or offline data and wherein the pre-grouped cluster resource collections correspond to resources collections of the online servers/nodes and offline server/nodes)
in response to the task being determined to correspond to the cluster-resource collection for providing the cluster resource for executing a task online, scheduling online execution of the task (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the total table and offline data calculated offline computing tasks, task allocation and online calculation matrix and the calculation data transmitted off-line scheduling server in at least page 4, ¶ 3, wherein the pre-grouped cluster resource collections correspond to resources collections of the online servers/nodes and offline server/nodes and online/offline scheduling in at least page 4, ¶ 4-9);
Wenyuan teaches determining a cluster-resource collection upon which a task is to be scheduled based upon online/offline scheduling data. Wenyuan discloses scheduling the task but does not specifically teach that the task is executed. However, Wenyuan also discloses the invention can realize real-time and high-efficiency online computation on one hand and can guarantee full utilization of computing resources on the other hand (in at least abstract). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to execute those tasks scheduled as online and offline tasks. A person having ordinary skill in the art would have been motivated to execute the scheduled tasks, with a 
Wenyuan teaches determining online and offline execution of tasks but does not specifically teach beginning a task online and subsequently switching the task to offline execution.
However, in analogous art Brumley teaches beginning online execution of the task; in response to the resources exceeding a threshold, stopping executing the task online, releasing the cluster resource occupied by the task, and executing the task offline by using the cluster-resource collection for providing a cluster resource for executing a task offline (the systems and methods determine that resources (e.g., memory, processors, and so on) associated with an execution client performing online symbolic execution of a target program are at or above a threshold performance level, and cause the execution client to perform offline symbolic execution in response to the determination that the resources are at or above the threshold performance level in at least ¶ [0018] and ¶ [0020]).

Wenyuan and Brumley teach a system in which tasks may be switched from online execution to offline execution to leverage underutilized resources by switching the task to offline execution when performance levels are being met such that overall performance is improved. Wenyuan and Brumley do not specifically teach terminating or switching the tasks from one host to another (i.e., online host to offline host) when a measured time exceeds a threshold (i.e., a time quantum for online execution has expired).
However, in analogous art Carl teaches beginning execution of the task (the task service then starts 804 an execution environment for executing the task …  the task service sends 808 the task to the execution environment in at least col. 13 line 57 – col. 14 line 6 and col. 3 lines 41-46); timing the execution of the task; and in response to the time exceeding a duration threshold, stopping executing the task 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the terminating or switching the tasks from one host to another (i.e., online host to offline host) when a measured time exceeds a threshold (i.e., a time quantum for online execution has expired) of Carl with the systems and methods of Wenyuan and Brumley resulting in a system in which tasks currently being executed online, as in the online execution of tasks in Wenyuan, are start online and subsequently switched to offline execution, as in Brumley and such a trigger of resources exceeding a threshold as in Brumley may be based upon a measured time exceeding a threshold as in Carl and terminating or switching the task to another host as in Carl wherein taken together these teaching begin a task online and responsive to a execution time exceeding a threshold, terminating online task execution and switching to offline execution. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing efficiency by providing for execution of the task using any execution environment thereby allowing for a task to continue execution even if an online execution quanta has expired and preventing the task from being limited only to a particular host and set of resources but rather allows for the task to switch execution environment (see at least Carl col. 13 lines 40-47 and col. 14 lines 7-19).
only performs offline computation, Examiner will interpret that Wenyuan does not specifically teach offline resource for executing tasks offline only.
However, in analogous art Ruiz-Velasco teaches resource collection for executing the task offline is pre-grouped to execute a received task offline only (For situations in which a condition related to the online resource data (e.g., the online resource data 250 is unavailable from the content delivery subsystem 111 (e.g., server 210 is not responding to communications or there is no suitable connection between the content processing subsystem 110 and the content delivery subsystem 111) for at least a threshold period of time) is met, the content processing subsystem 110 may be configured to operate in an "offline mode." In the "offline mode," the content processing subsystem 110 may utilize offline resource data 344 that is stored locally at the content processing subsystem 110 instead of the online resource data 250 maintained by the content delivery subsystem 111. For example, the program guide application 343 may be configured to utilize the offline resource data 344 to generate a program guide user , Examiner notes, offline resource data may be utilized when online connection is unavailable and therefore utilized only for offline task); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claims invention to combine the offline resource for executing tasks offline only of Ruiz-Velasco with the systems and methods of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the offline execution of task as in Wenyuan is limited to only offline execution as in Ruiz. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the system by providing a mechanism to access data even when online resource data is unavailable (see at least Ruiz-Velasco col. col. 10 lines 44-52 and col. 10 lines 10-25).

With regard to claim 10, Wenyuan teaches an apparatus for executing a task in a cluster of a computing system, comprising (a distributed and parallel computing task allocation method for a computing platform, a distributed computing platform including PCP, online scheduling server, the scheduling server offline, online and offline computing node compute nodes in at least page 4, ¶ 1):
a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the apparatus to perform (Online and offline computing node or a cluster of computing nodes includes nodes such as blade servers, hardware resources include a computer node hardware resources such as a processor, a memory, a hard disk, and other computer facilities, 
obtaining a task (pcp receives computing tasks online and offline computing tasks, and to develop computational tasks online and offline task allocation summary table of total allocation table in at least page 4, ¶ 2);
determining a cluster-resource collection corresponding to the task in a plurality of pre-grouped cluster-resource collections, according to an attribute of the task (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the total table and offline data calculated offline computing tasks, task allocation and online calculation matrix and the calculation data transmitted off-line scheduling server in at least page 4, ¶ 3, wherein the attribute is online or offline data and wherein the pre-grouped cluster resource collections correspond to resources collections of the online servers/nodes and offline server/nodes); and
in response to the determined cluster-resource collection being a cluster-resource collection for providing a cluster resource for executing a task offline, scheduling the task offline (The online online scheduling server computing task allocation matrix and line data to calculate the line computing node. Offline Offline scheduling server computing task allocation matrix and data calculated offline and online calculation. Task allocation matrix and calculated data to off-line computing node; Online and offline computing node starts computing node after receiving the calculated 
in response to the determined cluster-resource collection being a cluster-resource collection for providing a cluster resource for executing a task online only (the online computing node only performs online computation in at least abstract), scheduling online execution of the task (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the total table and offline data calculated offline computing tasks, task allocation and online calculation matrix and the calculation data transmitted off-line scheduling server in at least page 4, ¶ 3, wherein the pre-grouped cluster resource collections correspond to resources collections of the online servers/nodes and offline server/nodes and online/offline scheduling in at least page 4, ¶ 4-9);
Wenyuan teaches determining a cluster-resource collection upon which a task is to be scheduled based upon online/offline scheduling data. Wenyuan discloses scheduling the task but does not specifically teach that the task is executed. However, Wenyuan also discloses the invention can realize real-time and high-efficiency online computation on one hand and can guarantee full utilization of computing resources on the other hand (in at least abstract). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to execute those tasks scheduled as online and offline tasks. A person having ordinary 
Wenyuan teaches determining online and offline execution of tasks but does not specifically teach beginning a task online and subsequently switching the task to offline execution.
However, in analogous art Brumley teaches beginning online execution of the task; timing the online execution of the task; and in response to the resources exceeding a threshold, stopping executing the task online, releasing the cluster resource occupied by the task, and executing the task offline by using the cluster-resource collection for providing the cluster resource for executing the task offline (the systems and methods determine that resources (e.g., memory, processors, and so on) associated with an execution client performing online symbolic execution of a target program are at or above a threshold performance level, and cause the execution client to perform offline symbolic execution in response to the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the beginning a task online and subsequently switching the task to offline execution of Brumley with the systems and methods of Wenyuan resulting in a system in which tasks currently being executed online, as in the online execution of tasks in Wenyuan, are start online and subsequently switched to offline execution, as in Brumley. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing and enabling an efficient and scalable system that can leverage underutilized resources by switching the task to offline execution when performance levels are being met such that overall performance is improved (See at least Brumley ¶ [0020] and [0018]).
Wenyuan and Brumley teach a system in which tasks may be switched from online execution to offline execution to leverage underutilized resources by switching the task to offline execution when performance levels are being met such that overall performance is improved. Wenyuan and Brumley do not specifically teach terminating or switching the tasks from one host to another (i.e., online host to offline host) when a measured time exceeds a threshold (i.e., a time quantum for online execution has expired).
However, in analogous art Carl teaches beginning online execution of the task (the task service then starts 804 an execution environment for executing the task …  the task service sends 808 the task to the execution environment in at least col. 13  timing the online execution of the task; and in response to the time exceeding a duration threshold, stopping executing the task online (At any point, the task service may determine whether the length of time consumed in the execution of the task exceeded a threshold and on the condition that the length of time consumed in the execution of the task exceeded the threshold, the execution of the task may be terminated or the task may be sent to a different host for execution in at least col. 14 lines 7-19)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the terminating or switching the tasks from one host to another (i.e., online host to offline host) when a measured time exceeds a threshold (i.e., a time quantum for online execution has expired) of Carl with the systems and methods of Wenyuan and Brumley resulting in a system in which tasks currently being executed online, as in the online execution of tasks in Wenyuan, are start online and subsequently switched to offline execution, as in Brumley and such a trigger of resources exceeding a threshold as in Brumley may be based upon a measured time exceeding a threshold as in Carl and terminating or switching the task to another host as in Carl wherein taken together these teaching begin a task online and responsive to a execution time exceeding a threshold, terminating online task execution and switching to offline execution. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing efficiency by providing for execution of the task using any execution environment thereby allowing for a task to continue execution even if an online execution quanta has expired and preventing the task from being limited only to a 
The instant application specification at states “The offline execution may mean that the execution body is not connected to the Internet when executing a task” in at least ¶ [032]. Wenyuan does not recite that the offline server/nodes are connected to the internet and much less that they are connected to the internet while executing a task, however, due to the nature of the level of clarity of the machine translation, recitations of aggregated results of online and offline tasks that give the appearance that offline resources can execute online tasks, the explicit recitation in abstract of Wenyuan that “the online computing node only performs online computation” and the lack of a corresponding statement explicitly stating that the offline computing node only performs offline computation, Examiner will interpret that Wenyuan does not specifically teach offline resource for executing tasks offline only.
However, in analogous art Ruiz-Velasco teaches resource collection for executing the task offline is pre-grouped to execute a received task offline only (For situations in which a condition related to the online resource data (e.g., the online resource data 250 is unavailable from the content delivery subsystem 111 (e.g., server 210 is not responding to communications or there is no suitable connection between the content processing subsystem 110 and the content delivery subsystem 111) for at least a threshold period of time) is met, the content processing subsystem 110 may be configured to operate in an "offline mode." In the "offline mode," the content processing subsystem 110 may utilize offline resource data 344 that is stored locally at the content processing subsystem 110 instead of the online resource data 250 maintained by the , Examiner notes, offline resource data may be utilized when online connection is unavailable and therefore utilized only for offline task); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claims invention to combine the offline resource for executing tasks offline only of Ruiz-Velasco with the systems and methods of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the offline execution of task as in Wenyuan is limited to only offline execution as in Ruiz. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the system by providing a mechanism to access data even when online resource data is unavailable (see at least Ruiz-Velasco col. col. 10 lines 44-52 and col. 10 lines 10-25).

With regard to claim 11, Wenyuan teaches wherein the plurality of pre-grouped cluster-resource collections comprise at least: the cluster-resource collection for providing the cluster resource for executing the task online, and the cluster-resource collection for providing the cluster resource for executing the task offline (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the total table and offline data calculated offline computing tasks, task allocation and online calculation matrix and the calculation data transmitted off-line scheduling server in at least page 4, ¶ 3, wherein the pre-grouped cluster resource collections correspond to resources collections of the online servers/nodes and offline server/nodes).

With regard to claim 16, Wenyuan teaches a non-transitory computer readable medium storing a set of instructions that is executable by one or more processors of a task scheduler (Online and offline computing node or a cluster of computing nodes includes nodes such as blade servers, hardware resources include a computer node hardware resources such as a processor, a memory, a hard disk, and other computer facilities, software resource node including system software, application programs, data, calculates procedures, wherein the computer program comprises a transient stability, fast fault screening limit computing section, a short circuit fault calculation program scans the like in at least page 7, last paragraph)
to cause the task scheduler to perform (a distributed and parallel computing task allocation method for a computing platform, a distributed computing platform including PCP, online scheduling server, the scheduling server offline, online and offline computing node compute nodes in at least page 4, ¶ 1):
obtaining a task (pcp receives computing tasks online and offline computing tasks, and to develop computational tasks online and offline task allocation summary table of total allocation table in at least page 4, ¶ 2);
determining, according to an attribute of the task, a cluster-resource collection corresponding to the task in a plurality of pre-grouped cluster-resource collections (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the total table and offline , wherein the attribute is online or offline data and wherein the pre-grouped cluster resource collections correspond to resources collections of the online servers/nodes and offline server/nodes); and
in response to the determined cluster-resource collection being a cluster-resource collection for providing a cluster resource for scheduling a task offline, instructing a cluster resource in the determined cluster-resource collection to schedule the task offline (The online online scheduling server computing task allocation matrix and line data to calculate the line computing node. Offline Offline scheduling server computing task allocation matrix and data calculated offline and online calculation. Task allocation matrix and calculated data to off-line computing node; Online and offline computing node starts computing node after receiving the calculated total task tables, calculations completed after The respective calculation results are returned to the scheduling server online and offline scheduling server The off-line task scheduling server returns the results to the online scheduling server; the scheduling server and offline and online scheduling server tasks are summarized the results of the online and off-line task results back to the PCP in at least page 4, ¶ 4-9)
in response to the determined cluster-resource collection being a cluster-resource collection for providing a cluster resource for executing a task online, instructing the cluster resource in the determined cluster-resource collection to schedule online execution of the task (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the , wherein the pre-grouped cluster resource collections correspond to resources collections of the online servers/nodes and offline server/nodes and online/offline scheduling in at least page 4, ¶ 4-9),
Wenyuan teaches determining a cluster-resource collection upon which a task is to be scheduled based upon online/offline scheduling data. Wenyuan discloses scheduling the task but does not specifically teach that the task is executed. However, Wenyuan also discloses the invention can realize real-time and high-efficiency online computation on one hand and can guarantee full utilization of computing resources on the other hand (in at least abstract). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to execute those tasks scheduled as online and offline tasks. A person having ordinary skill in the art would have been motivated to execute the scheduled tasks, with a reasonable expectation of success, because the purpose of Wenyuan is to “realize real-time and high-efficiency online computation on one hand and can guarantee full utilization of computing resources on the other hand” (in at least abstract), wherein to realize real-time and high efficiency computation as well as guarantee full utilization of resources, the tasks must execute (i.e., a task that is scheduled but does not execute cannot be real-time as it would produce no results, it could not be high-efficiency because it would be scheduled for resource and thus tying them up yet not producing results). Therefore, to achieve the stated goals of Wenyuan, a person having ordinary 
Wenyuan teaches determining online and offline execution of tasks but does not specifically teach beginning a task online and subsequently switching the task to offline execution.
However, in analogous art Brumley teaches begin online execution of the task, timing the online execution of the task; and in response to the resources exceeding a threshold, stopping executing the task online, releasing the cluster resource occupied by the task, and executing the task offline by using the cluster-resource collection for providing the cluster resource for executing the task offline (the systems and methods determine that resources (e.g., memory, processors, and so on) associated with an execution client performing online symbolic execution of a target program are at or above a threshold performance level, and cause the execution client to perform offline symbolic execution in response to the determination that the resources are at or above the threshold performance level in at least ¶ [0018] and ¶ [0020]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the beginning a task online and subsequently switching the task to offline execution of Brumley with the systems and methods of Wenyuan resulting in a system in which tasks currently being executed online, as in the online execution of tasks in Wenyuan, are start online and subsequently switched to offline execution, as in Brumley. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable 
Wenyuan and Brumley teach a system in which tasks may be switched from online execution to offline execution to leverage underutilized resources by switching the task to offline execution when performance levels are being met such that overall performance is improved. Wenyuan and Brumley do not specifically teach terminating or switching the tasks from one host to another (i.e., online host to offline host) when a measured time exceeds a threshold (i.e., a time quantum for online execution has expired).
However, in analogous art Carl teaches begin online execution of the task (the task service then starts 804 an execution environment for executing the task …  the task service sends 808 the task to the execution environment in at least col. 13 line 57 – col. 14 line 6 and col. 3 lines 41-46), timing the online execution of the task; and in response to the time exceeding a duration threshold, stopping executing the task online (At any point, the task service may determine whether the length of time consumed in the execution of the task exceeded a threshold and on the condition that the length of time consumed in the execution of the task exceeded the threshold, the execution of the task may be terminated or the task may be sent to a different host for execution in at least col. 14 lines 7-19)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the terminating or switching the 
The instant application specification at states “The offline execution may mean that the execution body is not connected to the Internet when executing a task” in at least ¶ [032]. Wenyuan does not recite that the offline server/nodes are connected to the internet and much less that they are connected to the internet while executing a task, however, due to the nature of the level of clarity of the machine translation, recitations of aggregated results of online and offline tasks that give the appearance that offline resources can execute online tasks, the explicit recitation in abstract of only performs offline computation, Examiner will interpret that Wenyuan does not specifically teach offline resource for executing tasks offline only.
However, in analogous art Ruiz-Velasco teaches resource collection for executing the task offline is pre-grouped to execute a received task offline only (For situations in which a condition related to the online resource data (e.g., the online resource data 250 is unavailable from the content delivery subsystem 111 (e.g., server 210 is not responding to communications or there is no suitable connection between the content processing subsystem 110 and the content delivery subsystem 111) for at least a threshold period of time) is met, the content processing subsystem 110 may be configured to operate in an "offline mode." In the "offline mode," the content processing subsystem 110 may utilize offline resource data 344 that is stored locally at the content processing subsystem 110 instead of the online resource data 250 maintained by the content delivery subsystem 111. For example, the program guide application 343 may be configured to utilize the offline resource data 344 to generate a program guide user interface in at least col. 10 lines 10-25 and FIG. 3, processing subsystem 110 may include offline resource data 344, Examiner notes, offline resource data may be utilized when online connection is unavailable and therefore utilized only for offline task); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claims invention to combine the offline resource for executing tasks offline only of Ruiz-Velasco with the systems and methods of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the offline execution of task as in 

With regard to claim 17, Wenyuan teaches wherein the plurality of pre-grouped cluster-resource collections comprise at least the cluster-resource collection for providing the cluster resource for executing the task online and the cluster-resource collection for providing the cluster resource for executing the task offline (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the total table and offline data calculated offline computing tasks, task allocation and online calculation matrix and the calculation data transmitted off-line scheduling server in at least page 4, ¶ 3, wherein the pre-grouped cluster resource collections correspond to resources collections of the online servers/nodes and offline server/nodes).

Claims 3, 6-7, 18, 21-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wenyuan et al. CN101441580A (hereafter Wenyuan) in view of Brumley et al. Pub. No. US 2013/0312103 A1 (hereafter Brumley) in view of Carl Pat. No. US 10,360,064 B1 (hereafter Carl) in view of Ruiz-Velasco Pat. No. US 8,015,581 B2 (hereafter Ruiz-Velasco) as applied to claims 1, 10-11 and 16-17 and in further view of Yoshii et al. Pub. No. US 2004/0098718 A1 (hereafter Yoshii).

With regard to claim 3, Wenyuan, Brumley, Carl teach wherein determining whether the task corresponds to a cluster-resource collection fro providing a cluster resource for executing the task online or to a cluster-resource collection for providing a cluster resource for executing the task offline further comprises: comparing the attribute of the task to an attribute (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the total table and offline data calculated offline computing tasks, task allocation and online calculation matrix and the calculation data transmitted off-line scheduling server in at least page 4, ¶ 3, wherein the attribute is online or offline data); and
determining, based on the comparison, whether the task corresponds to the cluster-resource collection for providing the cluster resource for executing the task online or to the cluster-resource collection for providing the cluster resource for executing the task offline (The online online scheduling server computing task allocation matrix and line data to calculate the line computing node. Offline Offline scheduling server computing task allocation matrix and data calculated offline and online calculation. Task allocation matrix and calculated data to off-line computing node; Online and offline computing node starts computing node after receiving the calculated total task tables, calculations completed after The respective calculation results are returned to the scheduling server online and offline scheduling server The off-line task scheduling server returns the results to the online scheduling server; the scheduling server and offline and online scheduling server tasks are 
Wenyuan teaches determining whether the data indicates the task should be scheduled for execution utilizing online or offline resources, however, beyond the threshold test of whether to schedule online or offline, Wenyuan does not specifically teach an attribute threshold.
However, in analogous art, Yoshii teaches comparing the attribute of the task to an attribute threshold (An execution efficiency determination section 36 determines the program execution efficiency on the basis of an estimation result of the estimation section(s) selected by the estimation method selection section 35. Specifically, the execution efficiency determination section 36 determines whether the program execution efficiency is enhanced by the change of the task allocation destination, on the basis of (a) whether the execution time estimated by the execution time estimation section 31 decreases by the change of the allocation destination, (b) whether the processible data amount estimated by the unit-time processible data amount estimation section 32 increases by the change of the allocation destination, or whether the estimated processible data amount increases beyond a predetermined threshold by the change of the allocation destination in at least ¶ [0083])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the attribute threshold of Yoshii with the scheduling online and offline resources of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the decision to schedule on online or offline resources based on the online/offline attribute of Wenyuan is further on the basis of an 

With regard to claim 6, Wenyuan, Brumley, Carl and Ruiz-Velasco teach determining the task to correspond to the cluster-resource collection for providing the cluster resource for executing the task online (The online online scheduling server computing task allocation matrix and line data to calculate the line computing node. Offline Offline scheduling server computing task allocation matrix and data calculated offline and online calculation. Task allocation matrix and calculated data to off-line computing node; Online and offline computing node starts computing node after receiving the calculated total task tables, calculations completed after The respective calculation results are returned to the scheduling server online and offline scheduling server The off-line task scheduling server returns the results to the online scheduling server; the scheduling server and offline and online scheduling server tasks are summarized the results of the online and off-line task results back to the PCP in at least page 4, ¶ 4-9),
Wenyuan teaches determining whether to schedule a task for execution based upon data but do not specifically recite that the basis is due to a data volume threshold.
However, in analogous art, Yoshii teaches in response to a data volume of the task being less than or equal to a data volume threshold (An execution efficiency determination section 36 determines the program execution efficiency on the basis of an 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the data volume threshold of Yoshii with the scheduling online and offline resources of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the decision to schedule on online or offline resources based on the online/offline attribute of Wenyuan is further on the basis of a data volume threshold as in Yoshii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of enhancing execution efficiency by changing the task allocation destination on the basis of the data amount threshold (See at least Yoshii ¶ [0083]), i.e., Wenyuan determines, based on data, that a task is to be executed online wherein the data forming the basis is that the data amount threshold indicates enhanced execution efficiency at that destination (the online destination) as in Yoshii. Particularly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the decision of Wenyuan to schedule for execution online would 

With regard to claim 7, Wenyuan, Brumley, Carl and Ruiz-Velasco teach determining the task to correspond to the cluster-resource collection for providing the cluster resource for executing the task offline (The online online scheduling server computing task allocation matrix and line data to calculate the line computing node. Offline Offline scheduling server computing task allocation matrix and data calculated offline and online calculation. Task allocation matrix and calculated data to off-line computing node; Online and offline computing node starts computing node after receiving the calculated total task tables, calculations completed after The respective calculation results are returned to the scheduling server online and offline scheduling server The off-line task scheduling server returns the results to the online scheduling server; the scheduling server and offline and online scheduling server tasks are summarized the results of the online and off-line task results back to the PCP in at least page 4, ¶ 4-9),
Wenyuan teaches determining whether to schedule a task for execution based upon data but do not specifically recite that the basis is due to a data volume threshold.
However, in analogous art, Yoshii teaches in response to a data volume of the task being greater than or equal to a data volume threshold (An execution 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the data volume threshold of Yoshii with the scheduling online and offline resources of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the decision to schedule on online or offline resources based on the online/offline attribute of Wenyuan is further on the basis of a data volume threshold as in Yoshii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of enhancing execution efficiency by changing the task allocation destination on the basis of the data amount threshold (See at least Yoshii ¶ [0083]), i.e., Wenyuan determines, based on data, that a task is to be executed offline wherein the data forming the basis is that the data amount threshold indicates enhanced execution efficiency at that destination (the offline destination) as in Yoshii. Particularly, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the 

With regard to claim 18, Wenyuan, Brumley, Carl and Ruiz-Velasco teach wherein the determining of a cluster-resource collection corresponding to the task further comprises: comparing the attribute of the task to an attribute (pcp transmitting line calculation task allocation matrix and calculating online scheduling data to the online server, the distribution of the total table and offline data calculated offline computing tasks, task allocation and online calculation matrix and the calculation data transmitted off-line scheduling server in at least page 4, ¶ 3, wherein the attribute is online or offline data); and
determining, based on the comparison, a cluster-resource collection for providing the cluster resource for executing the task online or the cluster resource for executing the task offline (The online online scheduling server computing task allocation matrix and line data to calculate the line computing node. Offline Offline scheduling server computing task allocation matrix and data calculated offline and online calculation. Task allocation matrix and calculated data to off-line computing node; Online and offline computing node starts computing node after 
Wenyuan teaches determining whether the data indicates the task should be scheduled for execution utilizing online or offline resources, however, beyond the threshold test of whether to schedule online or offline, Wenyuan does not specifically teach an attribute threshold.
However, in analogous art, Yoshii teaches comparing the attribute of the task to an attribute threshold (An execution efficiency determination section 36 determines the program execution efficiency on the basis of an estimation result of the estimation section(s) selected by the estimation method selection section 35. Specifically, the execution efficiency determination section 36 determines whether the program execution efficiency is enhanced by the change of the task allocation destination, on the basis of (a) whether the execution time estimated by the execution time estimation section 31 decreases by the change of the allocation destination, (b) whether the processible data amount estimated by the unit-time processible data amount estimation section 32 increases by the change of the allocation destination, or whether the estimated processible data amount increases beyond a predetermined threshold by the change of the allocation destination in at least ¶ [0083])


With regard to claim 21, Wenyuan, Brumley, Carl and Ruiz-Velasco teach determining the cluster-resource collection for providing the cluster resource for executing the task online as the cluster-resource collection corresponding to the task (The online online scheduling server computing task allocation matrix and line data to calculate the line computing node. Offline Offline scheduling server computing task allocation matrix and data calculated offline and online calculation. Task allocation matrix and calculated data to off-line computing node; Online and offline computing node starts computing node after receiving the calculated total task tables, calculations completed after The respective calculation results are returned to the scheduling server online and offline scheduling server The off-line task scheduling server returns the results to the online scheduling server; the scheduling server and offline and online scheduling server tasks are summarized the results of the online and off-line task results back to the PCP in at least page 4, ¶ 4-9),

However, in analogous art, Yoshii teaches in response to a data volume of the task being less than or equal to a data volume threshold (An execution efficiency determination section 36 determines the program execution efficiency on the basis of an estimation result of the estimation section(s) selected by the estimation method selection section 35. Specifically, the execution efficiency determination section 36 determines whether the program execution efficiency is enhanced by the change of the task allocation destination, on the basis of (a) whether the execution time estimated by the execution time estimation section 31 decreases by the change of the allocation destination, (b) whether the processible data amount estimated by the unit-time processible data amount estimation section 32 increases by the change of the allocation destination, or whether the estimated processible data amount increases beyond a predetermined threshold by the change of the allocation destination in at least ¶ [0083]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the data volume threshold of Yoshii with the scheduling online and offline resources of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the decision to schedule on online or offline resources based on the online/offline attribute of Wenyuan is further on the basis of a data volume threshold as in Yoshii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of enhancing execution efficiency by changing the task allocation destination on the basis of the data amount threshold (See at least Yoshii ¶ [0083]), i.e., 

With regard to claim 22, Wenyuan, Brumley, Carl and Ruiz-Velasco teach determining the cluster-resource collection for providing the cluster resource for executing the task offline as the cluster-resource collection corresponding to the task (The online online scheduling server computing task allocation matrix and line data to calculate the line computing node. Offline Offline scheduling server computing task allocation matrix and data calculated offline and online calculation. Task allocation matrix and calculated data to off-line computing node; Online and offline computing node starts computing node after receiving the calculated total task tables, calculations completed after The respective calculation results are returned to the scheduling server online and offline scheduling server The off-line task scheduling server returns the results to the online scheduling server; the scheduling server and offline and online 
Wenyuan teaches determining whether to schedule a task for execution based upon data but do not specifically recite that the basis is due to a data volume threshold.
However, in analogous art, Yoshii teaches in response to a data volume of the task being greater than or equal to a data volume threshold (An execution efficiency determination section 36 determines the program execution efficiency on the basis of an estimation result of the estimation section(s) selected by the estimation method selection section 35. Specifically, the execution efficiency determination section 36 determines whether the program execution efficiency is enhanced by the change of the task allocation destination, on the basis of (a) whether the execution time estimated by the execution time estimation section 31 decreases by the change of the allocation destination, (b) whether the processible data amount estimated by the unit-time processible data amount estimation section 32 increases by the change of the allocation destination, or whether the estimated processible data amount increases beyond a predetermined threshold by the change of the allocation destination in at least ¶ [0083]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the data volume threshold of Yoshii with the scheduling online and offline resources of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the decision to schedule on online or offline resources based on the online/offline attribute of Wenyuan is further on the basis of a data volume threshold as in Yoshii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for 

With regard to claim 25, Wenyuan, Brumley, Carl and Ruiz-Velasco teach the method of claim 3,
Wenyuan teaches determining whether the data indicates the task should be scheduled for execution utilizing online or offline resources, however, beyond the threshold test of whether to schedule online or offline, Wenyuan does not specifically teach an attribute threshold of a data volume of the task.
However, in analogous art, Yoshii teaches wherein the attribute of the task comprises a data volume (An execution efficiency determination section 36 determines the program execution efficiency on the basis of an estimation result of the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the attribute threshold of a data volume of a task of Yoshii with the scheduling online and offline resources of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the decision to schedule on online or offline resources based on the online/offline attribute of Wenyuan is further on the basis of an attribute threshold of a data volume of a task as in Yoshii. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of enhancing execution efficiency by changing the task allocation destination on the basis of the data amount threshold (See at least Yoshii ¶ [0083]).

With regard to claim 26, Wenyuan, Brumley, Carl and Ruiz-Velasco teach the apparatus of claim 10,

However, in analogous art, Yoshii teaches wherein the attribute of the task comprises a data volume (An execution efficiency determination section 36 determines the program execution efficiency on the basis of an estimation result of the estimation section(s) selected by the estimation method selection section 35. Specifically, the execution efficiency determination section 36 determines whether the program execution efficiency is enhanced by the change of the task allocation destination, on the basis of (a) whether the execution time estimated by the execution time estimation section 31 decreases by the change of the allocation destination, (b) whether the processible data amount estimated by the unit-time processible data amount estimation section 32 increases by the change of the allocation destination, or whether the estimated processible data amount increases beyond a predetermined threshold by the change of the allocation destination in at least ¶ [0083] and ¶ [0125]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the attribute threshold of a data volume of a task of Yoshii with the scheduling online and offline resources of Wenyuan, Brumley, Carl and Ruiz-Velasco resulting in a system in which the decision to schedule on online or offline resources based on the online/offline attribute of Wenyuan is further on the basis of an attribute threshold of a data volume of a task as in Yoshii. A person having ordinary skill in the art would have been motivated to make this combination, 

With regard to claim 27, Wenyuan, Brumley, Carl and Ruiz-Velasco teach the non-transitory computer readable medium of claim 18,
Wenyuan teaches determining whether the data indicates the task should be scheduled for execution utilizing online or offline resources, however, beyond the threshold test of whether to schedule online or offline, Wenyuan does not specifically teach an attribute threshold of a data volume of the task.
However, in analogous art, Yoshii teaches wherein the attribute of the task comprises a data volume (An execution efficiency determination section 36 determines the program execution efficiency on the basis of an estimation result of the estimation section(s) selected by the estimation method selection section 35. Specifically, the execution efficiency determination section 36 determines whether the program execution efficiency is enhanced by the change of the task allocation destination, on the basis of (a) whether the execution time estimated by the execution time estimation section 31 decreases by the change of the allocation destination, (b) whether the processible data amount estimated by the unit-time processible data amount estimation section 32 increases by the change of the allocation destination, or whether the estimated processible data amount increases beyond a predetermined threshold by the change of the allocation destination in at least ¶ [0083] and ¶ [0125]).
.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wenyuan et al. CN101441580A (hereafter Wenyuan) in view of Brumley et al. Pub. No. US 2013/0312103 A1 (hereafter Brumley) in view of Carl Pat. No. US 10,360,064 B1 (hereafter Carl) in view of Ruiz-Velasco Pat. No. US 8,015,581 B2 (hereafter Ruiz-Velasco) in view of Yoshii et al. Pub. No. US 2004/0098718 A1 (hereafter Yoshii) as applied to claims 3, 6-7, 18, 21-22 and 25-27 above, and in further view of Li et al. CN102243598A (hereafter Li), citations to English Translation provided Non-Final Office Action mailed 11/19/19.

With regard to claim 5, Wenyuan, Brumley, Carl and Yoshii teach the method of claim 3,

However, in analogous art, Li teaches wherein the attribute of the task comprises the number of task instance decomposed from the task (The method may further include: the number of subtasks mission-critical real-time statistics group of running tasks and subtasks count the number of sub-tasks need to run real-time task group in the running task and the number of subtasks need to run the total number of subtasks the number of subtasks non-real-time task group in the running task and the number of subtasks need to run mission-critical group are running and the total number of subtasks total number of subtasks need to run real-time task group in the running and the total number of sub-tasks need to be run, the total number of sub-tasks of non-real-time tasks set in the running and the total number of sub-tasks to run in at least ¶ [0009]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the attribute comprising the number of task instance decomposed from the task of Li with the scheduling online and offline resources of Wenyuan, Brumley, Carl and Yoshii resulting in a system in which the decision to schedule on online or offline resources based on the online/offline attribute of Wenyuan is further on the basis of an attribute comprising the number of task instance decomposed from the task as in Li. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation 

With regard to claim 20, Wenyuan, Brumley, Carl and Yoshii teach the non-transitory computer readable medium of claim 18,
Wenyuan teaches determining whether the data indicates the task should be scheduled for execution utilizing online or offline resources, however, beyond the threshold test of whether to schedule online or offline, Wenyuan does not specifically teach an attribute comprising the number of task instance decomposed from the task.
However, in analogous art, Li teaches wherein the attribute of the task further comprises the number of task instance decomposed from the task (The method may further include: the number of subtasks mission-critical real-time statistics group of running tasks and subtasks count the number of sub-tasks need to run real-time task group in the running task and the number of subtasks need to run the total number of subtasks the number of subtasks non-real-time task group in the running task and the number of subtasks need to run mission-critical group are running and the total number of subtasks total number of subtasks need to run real-time task group in the running and the total number of sub-tasks need to be run, the total number of sub-tasks of non-real-
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the attribute comprising the number of task instance decomposed from the task of Li with the scheduling online and offline resources of Wenyuan, Brumley, Carl and Yoshii resulting in a system in which the decision to schedule on online or offline resources based on the online/offline attribute of Wenyuan is further on the basis of an attribute comprising the number of task instance decomposed from the task as in Li. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose allocating resources proportional to the priorities of the subtasks in accordance with the number of mission-critical, real-time and non-realtime subtasks (See at least Li ¶ [0006] – [0012]) which furthers aids in achieving the goals of Wenyuan of real-time, high-efficiency online computation (Wenyuan abstract) by properly identifying the numbers of mission-critical, real-time and non-realtime subtasks as in Li.

Response to Arguments
Applicant's arguments filed 07/08/21 have been fully considered but they are not persuasive. Applicant argues in substance:

The Office alleges that Wenyuan’s “offline server/nodes” correspond to the claimed “cluster-resource collection for providing the cluster resource for executing the task offline.” Office Action, p 4-5. However, Wenyuan discloses that “offline computing nodes can be shared for online and offline computing” while online computing nodes are dedicated to online computing. Wenyuan, { 1 at p. 8 (emphasis added). Wenyuan further discloses that PCP sends .. . the offline calculation task allocation summary table . . . as well as the online calculation task allocation summary table . . . to the offline scheduling server; and the offline scheduling server transmits the offline computing task distribution list and offline computing data as well as the online computing task distribution list and online computing data to the offline computing node. /d., {{[ 3-5 at p. 4 and {J 2-4 at p. 9. Therefore, Wenyuan’s “offline server/nodes”’ cannot be the claimed “the cluster-resource collection for providing the cluster resource for executing the task offline is pre-grouped to execute a received task offline only,” as recited in claim 1 (emphasis added). Brumley, Carl, Yoshii, and Li fail to cure the deficiencies of Wenyuan. Nor has the Office alleged such.
With regard to point (a), Examiner respectfully disagrees with Applicant. First, the instant application specification at states “The offline execution may mean that the execution body is not connected to the Internet when executing a task” in at least ¶ [032]. Wenyuan does not recite that the offline server/nodes are connected to the internet and much less that they are connected to the internet while executing a task, however, due to the nature of the level of clarity of the machine 
Applicant' s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather, Examiner relies upon Ruiz-Velasco, in combination with Wenyuan, Brumley and Carl, to teach the newly required limitations. Examiner refers Applicant to detailed claim mapping in rejection above.
Argument has not been found to be persuasive.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to 

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195